GRODIN, J., Concurring.
It is not entirely clear to me—nor was it to the Court of Appeal—why a fee which is based upon an estimate of prospective use is a “special assessment” rather than a “user fee” because its purpose is to fund capital improvement. I agree with the majority, however, that we should defer to the now well-established precedent to that effect *169and invite the Legislature, if it sees fit, to establish a different rule. On that basis, I concur.
Bird, C. J., concurred.
Respondent’s petition for a rehearing was denied August 28, 1986.